Citation Nr: 0809865	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for degenerative dementia with 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs, which declined to reopen a 
claim of service connection for degenerative dementia with 
depression.

In December 2005 the case was remanded by the Board so that 
proper notice and assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA) could be provided regarding 
need for new and material evidence to reopen the veteran's 
claim.  Unfortunately, a further remand is required to fully 
comply with the provisions of the VCAA, as delineated by the 
Court of Appeals for Veterans Claims (the Court).

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board directed the AMC to provide adequate notice to the 
veteran regarding new and material evidence, both as to 
definition and content.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the U.S. Court of Appeals for Veterans Claims 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

Although the AMC sent correspondence to the veteran in 
December 2005 defining "new and material evidence" under 
the appropriate regulation, 38 C.F.R. § 3.156(a), and 
informing the veteran to identify and/or submit any relevant 
evidence and information to VA, the correspondence failed to 
provide specific information as to the basis of the prior 
denial or what evidence or information was needed to 
substantiate the unestablished elements of the claim.  The 
December 2005 letter informed the veteran that his "claim 
was previously denied, therefore, the evidence...must relate to 
this fact."  This in no way notifies the veteran that the 
basis of the prior denial was a lack of evidence of a nexus 
between the currently diagnosed disability and service.

Further, the AMC has not provided required assistance to the 
veteran in substantiating his claim.  The December 2005 
Remand directed the AMC to attempt to obtain any additional 
records identified by the veteran.  During the July 2005 
Travel Board hearing before the undersigned Veterans Law 
Judge, the veteran stated that he had been treated at the 
Shreveport, Louisiana, VA medical center in 1974 for 
psychiatric complaints.  He testified that he was held for 
observation for two days.  A review of the claims folder 
reveals no attempt to obtain these records or even to verify 
their existence.  The RO requested records from January 1987 
forward in connection with the current claim, and during 
prior claims, no request for records earlier than 1987 was 
made.  The veteran did not inform VA until his hearing that 
he was treated in 1974.  The AMC must obtain these records or 
obtain certification that they do not exist or are otherwise 
unavailable.

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, the Board finds that additional 
notice and assistance to the veteran is required.  This will, 
unfortunately, have the result of further delaying final 
adjudication of the veteran's claim.


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and court 
precedent (including Kent v. Nicholson, 20 
Vet. App. 1 (2006)), regarding new and 
material evidence and specific notice 
regarding unestablished elements of the 
claim).

2.  Obtain complete VA treatment records 
for the veteran, to include records from 
VAMC Shreveport, Louisiana, and all 
associated clinics from 1974 to 1987.

3.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claims on appeal.  

4.  If any benefit sought remains denied, 
the RO should issue an appropriate SSOC 
and provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



